Bianchi v Midtown Reporting Serv., Inc. (2018 NY Slip Op 04896)





Bianchi v Midtown Reporting Serv., Inc.


2018 NY Slip Op 04896


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, AND DEJOSEPH, JJ.


772 CA 18-00216

[*1]RICHARD BIANCHI, ANGELO BIANCHI AND JOSEPH ERRIGO, PLAINTIFFS-RESPONDENTS,
vMIDTOWN REPORTING SERVICE, INC., DOING BUSINESS AS MIDTOWN REPORTING SERVICE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (TIMOTHY D. BOLDT OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SCHIANO LAW OFFICE, P.C., ROCHESTER (CHARLES A. SCHIANO, SR., OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), dated June 13, 2017. The order vacated a statement for judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Bianchi v Midtown Reporting Serv., Inc., ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court